RESOLUCIÓN
La Hon. Tomasa del Carmen Vázquez Chévere, jueza de la Sala Superior de Caguas del Tribunal de Primera Instancia de Puerto Rico, remitió una carta el 16 de agosto al Juez Presidente, Hon. Federico Hernández Denton, en la que se quejó de la conducta de varios abogados de la Sociedad para la Asistencia Legal (SAL). En específico, solicitó
... una investigación exhaustiva, y la aplicación de las medidas disciplinarias correspondientes, en relación con el comportamiento como abogadas de las siguientes abogadas asignadas a la Sociedad para Asistencia Legal, Región Judicial de Caguas: Lie. Celimar Gracia Marín, Lie. Rayda Mitchell Pagán y Lie. Doris Carrero. Carta de 16 de agosto de 2006.
La jueza Vázquez Chévere acompañó su carta con copia de órdenes y mociones que recogen varios incidentes en su sala que involucraron a abogadas de la SAL.
En específico, la jueza Vázquez Chévere plantea que algunas abogadas de la SAL han actuado, en sala y fuera de ella, de forma irrespetuosa; además, se han ido a disfrutar de vacaciones sin informar al tribunal; acuden tardíamente a las vistas señaladas; solicitan injustificadamente la inhibición de la jueza, y asumen actitudes hostiles y destempladas hacia los testigos y el tribunal.
*800El Juez Presidente ha traído los asuntos planteados por la jueza Vázquez Chévere a nuestra atención. La actitud descrita por la jueza es similar a la de muchos otros abogados cuya conducta ha sido referida a nuestra atención. Como en esas ocasiones, reafirmamos la facultad de los jueces del Tribunal de Primera Instancia para mantener y asegurar el orden en los procedimientos ante su consideración sin necesidad de referirnos dichas situaciones. Resultan pertinentes nuestras expresiones en E.L.A. v. Asoc. de Auditores, 147 D.P.R. 669, 681 (1999), cuando afirmamos:
[L]a base jurídica para el procedimiento de desacato en Puerto Rico proviene de tres (3) fuentes, según han sido interpretadas por nuestra jurisprudencia, las cuales están fundadas en el poder inherente de los tribunales para hacer cumplir sus órdenes. Los tribunales tendrán poder, entre otros, para mantener y asegurar el orden en su presencia y en los procedimientos ante su consideración, para hacer cumplir sus órdenes, sentencias y providencias, y para realizar u ordenar cualquier acto que resulte necesario a fin de cumplir a cabalidad sus funciones. 4 L.P.R.A. secs, la y 362a. Para el ejercicio efectivo de las facultades antes enumeradas la ley les autoriza a castigar por desacato. 4 L.P.R.A. sec. 362b. (Enfasis suplido.)
Los jueces de instancia poseen, además, la facultad discrecional para imponer al abogado aquellas sanciones económicas que estimen apropiadas contra una conducta que afecte adversamente los procesos judiciales.
En vista de lo antes expuesto, devolvemos el asunto a la Sala Superior de Caguas del Tribunal de Primera Instancia para la acción correspondiente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo